EXAMINER’S AMENDMENT

I.	This application contains claims directed to the following patentably distinct species:

Species 1: claims 1-5, 11-16, 19, and 21-23 
Species 2: claims 24-28

The species are independent or distinct because the species have different structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because each species would involve different searches and/or search strategies.
During a telephone conversation with Jonathan S. Werner on October 7, 2021 a provisional election was made to prosecute the invention of Species 1, claims 1-5, 11-16, 19, and 21-23.  

II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jonathan S. Werner on 10/7/2021.
The application has been amended as follows: 

24.	(Canceled)
25.	(Canceled)
26.	(Canceled)
27.	(Canceled)
28.	(Canceled)

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish from closest prior art cited in the 892. In an exemplary prior art reference, Young (US 2773501) discloses an apparatus (e.g. col. 2, line 60 – col. 3, line 15) and method  (e.g. col. 3, lines 15-24) involving intraosseous injections, hub (e.g. 30) with threaded portion (e.g. 31) (e.g. Figs. 3-4), but fails to disclose at least the hub having a first end and a second end, the first end of the hub including a threaded fitting configured to engage a complementary luer connector; a connector having a first end and a second end, the first end of the connector configured to releasably couple the connector with a driver, and the second end of the connector configured to releasably engage the first end of the hub; a stylet extending from the connector, the stylet including a stylet tip operable to penetrate the bone and associated bone marrow; a cannula extending from the hub, the cannula including a cannula tip operable to penetrate the bone and associated bone marrow; and a longitudinal passageway within the cannula, the longitudinal passageway sized to slidably receive a portion of the stylet when the connector is engaged with the hub, wherein the first end of the connector comprises an opening configured to receive a portion of a drive shaft of the driver, and a metal disc disposed within the opening of the first end of the connector, the metal disc configured to releasably engage a magnetic portion of the drive 
In another exemplary prior art reference, Kramer et al. (US 4969870) discloses an apparatus (e.g. Fig. 3) and method (e.g. col. 4, lines 13-38) involving an intraosseous device (e,g, Fig. 2) with a connector (e.g. 31) and hub (e.g. 27), but fails to disclose at least the hub having a first end and a second end, the first end of the hub configured to engage a complementary luer connector, wherein the first end of the hub includes a threaded fitting and a recess, the threaded fitting configured to releasably engage a threaded portion of the luer connector, and the recess configured to receive a male portion of the luer connector, wherein a fluid tight seal is formed when the recess receives the male portion of the luer connector; a cannula extending from the second end of the hub, the cannula including a cannula tip operable to penetrate the bone and associated bone marrow; a connector having a first end and a second end, the first end of the connector configured to releasably couple the connector with a driver, and the second end of the connector configured to releasably engage the first end of the hub, wherein the first end of the connector comprises an opening configured to receive a portion of a drive shaft of the driver, and a magnet disposed within the opening of the first end of the connector to releasably engage a portion of the drive shaft of the driver. There would no obvious reason to modify the Kramer et al. method and/or apparatus to satisfy these and each of Applicants' pertinent limitations, as such modifications would likely render the Kramer et al. apparatus/method incapable of continuing to 

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775